KDRNER, J., concurring: I agree with the result which the majority reaches in this case and, in general, with what is said in the majority opinion. There are two further points which I would make, however, which may aid in clarifying the matter. First. I think we should make it clear that we are not holding, as apparently contended by respondent, that an organization such as the V.F.W. Post (Southgate Post) here must have actually received its exemption under section 501(c)(3), in order to qualify under section 170(b)(l)(A)(viii), but only that such organization must qualify under section 501(c)(3). As the majority correctly points out, in many cases it is possible for an organization to qualify under more than one of the subsections of section 501(c). In the instant case, it is clear that Southgate Post qualifies under section 501(c)(19), but it is not at all clear that it also qualifies under section 501(c)(3). For example, as an organization exempt under section 501(c)(19), Southgate Post can provide insurance benefits to its members and dependents, as well as social and recreational benefits. See sec. 1.501(c)(19)-l(c)(7) and (8), Income Tax Regs. It is not at all clear that such activities would be permitted to a section 501(c)(3) organization. Additionally, as an organization exempt under section 501(c)(19), Southgate Post does not seem to be subject to the severe limitations with regard to lobbying activity which are imposed in the case of section 501(c)(3) organizations. See secs. 501(c)(3); 501(h). Without reference to Southgate Post, we think it is a matter of common knowledge that veterans’ organizations from time to time engage in extensive lobbying activities, both at the State and Federal level, in connection with matters of concern to them. Second. I think that proper statutory construction requires that the introductory language of section 509(a) be read as part of the description of all the organizations further described in the various numbered subsections of section 509(a). In other words, the “general rule” is that all such organizations, in addition to their other characteristics, must also be section 501(c)(3) organizations. That this is correct is made plain to me by the last sentence of section 509(a), which states: For purposes of paragraph (3), an organization described in paragraph (2) shall be deemed to include an organization described in section 601(c)(4), (5), or (6) which would be described in paragraph (2) if it were an organization described in section 501(c)(3). [Emphasis supplied.] Here, Congress made an explicit exception to the “general rule” that all the organizations described in section 509(a) had also to be section 501(c)(3) organizations. It did so with great particularity and with specific limitations, and made the exception applicable only with respect to organizations qualifying under section 509(a)(3). Petitioners here make no contention that Southgate Post should qualify under section 509(a)(3), but rather under section 509(a)(2), and the specific exception to the general rule of the statute thus does not apply to Southgate Post. Inclusio unius est exclusio alterius. Thus, I conclude that Congress knew what it was doing and intended what it said. There being no showing in this record that Southgate Post qualifies as a section 501(c)(3) organization, petitioners’ attempt to qualify it as a section 509(a)(2) organization pursuant to the provisions of section 170(b)(l)(A)(viii) must fail. Sterrett, Chabot, Parker, Whitaker, Hamblen, Cohen, Jacobs, Wright, and Parr, JJ., agree with this concurring opinion.